                   Case 1:20-cr-00232-RP Document 55 Filed 06/30/21 Page 1 of 2
PS 8                                                                                                    FILED
                                                                                                      June 30, 2021
(Rev. 4.2020)
                               UNITED STATES DISTRICT COURT                                      CLERK, U.S. DISTRICT COURT
                                                                                                 WESTERN DISTRICT OF TEXAS
                                                              for
                                                                                                               kkc
                                                                                              BY: ________________________________
                                                WESTERN DISTRICT OF TEXAS                                             DEPUTY


U.S.A. vs. Krystal Sherman                                                          Docket No. 1:20CR00232-002

                                   Petition for Action on Conditions of Pretrial Release

          COMES NOW Evan John Cisneros                                   , pretrial services/probation officer, presenting an
official report upon the conduct of defendant     Krystal Sherman                                                           ,
who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Andrew. W. Austin ,
sitting in the court at Austin, Texas                                     on the 8th date of December , 2020
under the following conditions:

 (1) The defendant must not violate federal, state, or local law while on release.
 (7)(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless
 prescribed by a licensed medical practitioner.
 (7)(x) report as soon as possible, to the pretrial services office or supervising officer, every contact with law
 enforcement personnel, including arrests, questioning, or traffic stops.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
On JXQH 282021, Pretrial Services Officer Evan Cisneros received a text message from the defendant advising she was
taken into custody by law enforcement officials on JXQH 27, 2021, in Hays County, Texas, on an outstanding warrant
for a speeding ticket. On JXQH 29, 2021, a criminal record check was conducted which revealed the defendant was
arrested on JXQH 27, 2021, by the Hays County Sheriff's Office for Possession of a Controlled Substance more than 1
gram, but less than 4 grams in Case Number PREFCR-21-3307-B filed in the Hays County District Clerks Office. The
defendant was additionally arrested on outstanding warrants for Speeding, Failure to Maintain Financial Responsibility
and Violation of Promise to Appear out of the Hays County Justice of the Peace Precinct #4.

 On JXQH 29, 2021, Pretrial Services received a Complaint and Affidavit of Probable Cause for Arrest which indicates
 that the Hays County Sheriff's Office (HCSO) responded to the scene of collision in Buda, Texas, on JXQH 27, 2021.
 Upon arrival, HCSO observed the driver of the vehicle, later identified as the defendant, who was being treated by
 paramedics. Paramedics notified the HCSO that a syringe containing a black colored substance was located inside the
 vehicle. HCSO later determined the black substance inside the syringe to be heroin. A warrant was issued and the
 defendant was taken into custody. The defendant was subsequently released from the Hays County Jail on January 28,
 2021 on a $10,000 personal recognizance bond.

 AUSA Keith Henneke has been advised of the violations and concurs with the recommendation of Pretrial Services.



PRAYING THAT THE COURT WILL ORDER a warrant of arrest be issued and the defendant be brought before the
Court to show cause why her bond should not be revoked.

                                                       I declare under penalty of perjury that the foregoing is true and
                                                       correct.
                                                       Executed on 06/30/2021
                          Case 1:20-cr-00232-RP Document 55 Filed 06/30/21 Page 2 of 2
PS 8
(Rev. 12/04)


                 ORDER OF COURT
Considered and ordered this          30th    day of
                                                       U.S. Pretrial Services Officer   Phone Number   +1 (512) 450-8576
          June        ,    2021    and ordered filed
and made a part of the records in the above case.
                                                       Supervisory
                                                       U.S. Pretrial Services Officer   Phone Number   +1 (210) 818-7861
                 SUSAN HIGHTOWER
                 U.S. Magistrate Judge
                                                       Place
                                                                  U.S. Pretrial Services Office
                                                                  :WK6WUHHW6XLWH
                                                                  $XVWLQ, Texas 78
